SENTENCIA
El demandante recurrido, Osvaldo Alsina, trabajaba como Técnico Regional para Bio Medical Applications-National Medical Care, lnc.(1) cuando fue despedido el 21 de noviembre de 1991. Alegando que su despido fue ilegal por tratarse de discriminación por razón de su edad (cuarenta y tres (43) años para esa fecha), demandó a su antiguo *904patrono en julio de 1993 en el Tribunal Superior (2) y soli-citó el pago de los daños y angustias mentales sufridas, la penalidad impuesta por la ley y la paga dejada de devengar retroactiva y prospectivamente hasta los setenta (70) años de edad. El demandante no incluyó a su esposa o a la so-ciedad legal de gananciales como parte.
En la demanda Alsina alegó que el patrono violó las leyes federales y estatales que prohíben el discrimen por razón de edad en el empleo. La ley pertinente en Puerto Rico es la Ley para Proteger a los Empleados y Aspirantes a Empleo contra Discrimen de los Patronos o de Organiza-ciones Obreras por Razón de Edad, Raza, Color, Sexo, Ori-gen Social o Nacional, Condición Social e Ideas Políticas o Religiosas, Ley Núm. 100 de 30 de junio de 1959, según enmendada, 29 L.P.R.A. see. 146 et seq.
La parte demandada, aquí recurrente, Bio Medical Applications-National Medical Care, Inc. (en adelante Bio Medical) solicitó una sentencia sumaria parcial del Tribunal Superior, Sala de San Juan (Hon. Antonio L. Corretjer Piquer, Juez), para eliminar la reclamación por los salarios dejados de devengar. En la moción, Bio Medical planteó que dicha reclamación era ganancial y que, tras un (1) año de los hechos, la sociedad de gananciales aún no había re-clamado los sueldos. Añadió que al demandar, Alsina no interrumpió el término prescriptivo para reclamar el lucro cesante porque no tenía legitimación activa para solicitar por cuenta propia las partidas que correspondían a su so-ciedad de gananciales. Solicitó del tribunal de instancia que desestimase con perjuicio dicha reclamación porque había prescrito. El Tribunal Superior rechazó el plantea-miento, y sostuvo que bajo la citada Ley Núm. 100 sola-mente el empleado despedido tiene la causa de acción para *905reclamar al patrono y exigir de él la compensación correspondiente. Alsina, por lo tanto, actuó correctamente al demandar por cuenta propia porque su reclamación, por ser la única permitida bajo la Ley Núm. 100, supra, inte-rrumpió oportunamente el término para solicitar el lucro cesante. En reconsideración, el tribunal reiteró su determinación.
Los recurrentes presentaron ante este Foro una petición de certiotari, que expedimos. Habiendo comparecido am-bas partes, nos encontramos en posición de resolver y así lo hacemos.
I el caso de autos se nos plantea si se requiere la com-parecencia de la sociedad de bienes gananciales y/o de am-bos cónyuges para reclamar el lucro cesante bajo una causal surgida al amparo de la citada Ley Núm. 100 o si, por el contrario, basta la reclamación hecha por el obrero despedido.
La sociedad legal de gananciales es la beneficiaría de todos los bienes obtenidos por la industria, sueldo o trabajo de los cónyuges o de cualquiera de ellos. Art. 1301(2) del Código Civil, 31 L.P.R.A. see. 3641. Cuando se trata de sa-larios dejados de devengar, utilizamos el término de “lucro cesante”, que no es otra cosa que una representación esti-mada de estos sueldos. Franco v. Mayagüez Building, Inc., 108 D.P.R. 192, 195 (1978); Publio Díaz v. E.L.A., 106 D.P.R. 854, 868 (1978). El lucro cesante, por lo tanto, co-rresponde a la sociedad de gananciales. Maldonado v. Banco Central Corp. 138 D.P.R. 268 (1995); Ortiz Díaz v. R. & R. Motors Sales Corp., 131 D.P.R. 829 (1992); Carrero Quiles v. Santiago Feliciano, 133 D.P.R. 727 (1993); García v. Montero Saldaña, 107 D.P.R. 319, 330 (1978).
Entre la compensación que reconoce la Ley Núm. 100, supra, se incluyen los ingresos y beneficios que un deman-*906dante dejó de recibir; esto es, permite reclamar el lucro cesante que, como hemos dicho, es ganancial. Maldonado v. Banco Central Corp., supra; Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485, 505-506 (1985). El hecho de que una concesión de dinero por concepto de lucro cesante se obtenga dentro de un pleito fundado en la mencionada Ley Núm. 100 no altera el carácter ganancial de dicha partida. La compensación del empleado soltero es la misma que recibe el empleado casado; su procedencia no depende del estado civil del reclamante ni de su naturaleza ganancial o privativa. Maldonado v. Banco Central Corp., supra. El hecho de que sea ganancial o privativo sólo se manifiesta una vez el empleado reclamante haya recibido el dinero y haya llegado el momento de asignarlo, que en el caso que esté sometida al régimen de gananciales enrique-cerá el caudal común de su sociedad conyugal en vez del privativo propio.
Bio Medical alega que la sociedad de gananciales, como beneficiaría del lucro cesante que reclama Alsina, tenía que figurar en cualquier reclamación de dinero con carác-ter de ganancial, y que al no haber comparecido a reclamar dentro de un (1) año, dejó que el término prescriptivo expirara. Art. 1868(2) del Código Civil, 31 L.P.R.A. see. 5298. Fundamentándose en el reconocimiento a la perso-nalidad jurídica de la sociedad de gananciales, distinta y separada de la de los dos (2) miembros que la component (3) Bio Medical sostiene que la reclamación que hizo Alsina por cuenta propia no interrumpió el término prescriptivo, y concluye que en las reclamaciones fundadas en la Ley Núm. 100, supra, el obrero y su sociedad han de aparecer en la demanda como partes individuales, cada una recla-mando lo suyo. Pretende exigir que en toda reclamación *907cuyo remedio pueda tener el efecto de acrecer el patrimonio ganancial, sea la sociedad la única parte legitimada para entablar la demanda.
Los recurrentes no tienen razón. La Ley Núm. 100, supra, es un estatuto específico que tiene como único y exclu-sivo propósito reglamentar las relaciones entre el em-pleado (o aspirante a empleo) y su patrono en unas circunstancias específicas en que puede surgir una discri-minación ilegal. La medida no pretende regular las relacio-nes entre el patrono y el círculo de allegados del obrero. Como tal, no permite reclamaciones al patrono por parte de terceros, sea el cónyuge de la empleada, sus familiares o la sociedad de gananciales de la que es parte. Debido a que la sociedad de gananciales no tiene acceso a una reclama-ción bajo la citada Ley Núm. 100, no había otra manera en la que Alsina hubiese podido llevar la demanda. Por dicha razón confirmamos la determinación del tribunal de instancia. Examinemos en detalle la controversia planteada.
1 — 1
El Tribunal Superior denegó la Moción de Sentencia Su-maria Parcial que presentó Bio Medical por entender que la reclamación del lucro cesante fue oportuna, al haberse incluido en la demanda que incoó Alsina. El tribunal de instancia determinó que sólo el empleado tiene una causa de acción bajo la Ley Núm. 100, supra, no su cónyuge ni la sociedad de gananciales. Al ser Alsina la única persona a quien la mencionada ley confiere legitimación, su demanda interrumpió el término para todas las reclamaciones, in-cluyendo la referente al lucro cesante.
El recurrente alega que la sociedad de gananciales es la parte legitimada para reclamar las partidas por lucro ce-sante bajo la Ley Núm. 100, supra, y que dicha interpreta-ción ha recibido el respaldo jurisprudencial. Bio Medical *908plantea que el caso de autos debe regirse por la norma de Franco v. Mayagüez Building, Inc., supra, donde impedi-mos la reclamación por lucro cesante que intentó incoar uno sólo de los cónyuges luego de transcurrido el término prescriptivo. En Franco v. Mayagüez Building, Inc., supra, eliminamos una partida por lucro cesante que había conce-dido el tribunal de instancia a la demandante, una mujer que cayó por una escalera sin pasamanos. El término para pedir la compensación por esos daños prescribió antes que la víctima y su marido entablasen una reclamación. La de-manda hubiese sido desestimada en su totalidad de no ha-ber sido porque la demandante fue compensada por el Fondo del Seguro de Estado (en adelante F.S.E.), lo que extendió el término prescriptivo.
Cuando el F.S.E. compensa a una persona, adquiere el derecho a subrogarse en los derechos de la misma para reclamar una compensación del causante de los daños. El F.S.E. está sujeto a un término máximo de noventa (90) días para ejercer dicha prerrogativa, periodo durante el cual se paraliza el transcurso del término prescriptivo para reclamar. Ley de Compensaciones por Accidentes del Tra-bajo, 11 L.P.R.A. see. 32 et seq. Resolvimos en Franco v. Mayagüez Building, Inc., supra, que dicha interrupción del término sólo congela el término prescriptivo para reclamar los daños personales del empleado. Se estableció que el tér-mino prescriptivo de otras reclamaciones, como el lucro ce-sante, no se paralizaba durante el plazo de subrogación del F.S.E., por lo que había que incoarlas oportunamente.
Bio Medical sostiene que nuestra opinión en Franco v. Mayagüez Building, Inc., supra, estableció una división en-tre las reclamaciones gananciales y las personales, que obliga a la sociedad a reclamar para interrumpir el tér-mino prescriptivo de toda partida ganancial. No tiene razón. Contrario al caso de autos, los demandantes en Franco v. Mayagüez Building, Inc., supra, nunca reclama-ron antes que transcurriera el plazo; ni la mujer que sufrió *909la caída ni su esposo reclamaron partida alguna (incluyen-do el lucro cesante) dentro del término prescriptivo. La única razón por la cual la demanda siguió su camino fue porque por legislación especial se extendió el plazo para reclamar los daños personales mientras el F.S.E. deter-mina si se subroga. Como no extiende el término de recla-mar otras partidas no personales, como las gananciales, los reclamantes han de atenerse al término regular de un (1) año. No significa ló dicho que sólo la sociedad podía recla-mar el lucro cesante, sino que alguien legitimado —fuese la mujer, la sociedad o su esposo— tenía que haber recla-mado oportunamente. Lo que no podía hacerse, como pre-tendían los demandantes en el caso antes citado, era recla-mar las partidas prescritas, y el lucro cesante que pedían estaba prescrito porque sólo se extendió el término de las reclamaciones personales. Es evidente, pues, que Franco v. Mayagüez Building, Inc., supra, no estableció que sólo la sociedad podía reclamar el dinero ganancial, pues cual-quiera de los cónyuges pudo haberlo hecho en representa-ción de la sociedad con tal que lo hubiese hecho dentro del término prescriptivo.
Distinto a los hechos en Franco v. Mayagüez Building, Inc., supra, Alsina sí promovió la reclamación por lucro cesante dentro del término prescriptivo. La facultad repre-sentativa que confiere el Art. 93 del Código Civil, 31 L.P.R.A. see. 286, hizo posible que Alsina interrumpiese el término a nombre de la sociedad de gananciales.
Otra diferencia crucial es que en Franco v. Mayagüez Building, Inc., supra, la controversia no trataba sobre una reclamación al patrono bajo la citada Ley Núm. 100, sino de una demanda contra un tercero que no tenía relación (de empleo o profesional de tipo alguno) con la peijudicada, su marido o la sociedad que ambos componían. Las deman-das amparadas en la Ley Núm. 100, supra, toman un curso particular en materia de legitimación de demandantes, por lo que nuestra determinación en Franco v. Mayagüez Buil*910ding, Inc., supra —aun si hubiese tenido el efecto sobre la comparecencia forzosa de la sociedad que le atribuye Bio Medical— no dispondría automáticamente del caso de autos.
La Ley Núm. 100, supra, es un instrumento específico de protección al obrero o candidato a empleo que adviene víctima de discrimen por parte del patrono. Santini Rivera v. Serv Air, Inc., 137 D.P.R. 1 (1994); Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486 (1990). Véase D. Fernández y C. Romany, Derecho Laboral, Río Piedras, Ed. U.P.R., 1987, T. I, pág. 43. Pertenece al ámbito de las leyes espe-cíficas, cuyo fin es atender una situación particular exis-tente en la sociedad. No tiene como propósito proveer re-medios a la ciudadanía en general ni proteger a terceros que no intervengan directamente en la relación laboral. Tampoco basta tener vínculos directos con el patrono para tener una causa de acción, pues incluso dentro de esta re-lación particular la ley sólo opera en determinadas situa-ciones de discriminación. La citada Ley Núm. 100 “es ex-clusivamente de índole laboral. Su objeto estricto es la relación obrero-patronal. Está dirigida a tratar única-mente los derechos de los empleados y ofrecer particular protección a sus intereses. No tiene, pues, nada que ver con terceros u otras personas que no sean empleados”. (Enfasis en el original.) Santini Rivera v. Serv Air, Inc., supra, pág. 5. (4) Si bien nuestro ordenamiento permite que terceros de-manden por los daños causados por el despido o discrimen injustificado, (5) estas reclamaciones no pueden tramitarse bajo la citada Ley Núm. 100 porque “sólo el empleado [o aspirante a empleo] puede reclamar por discrimen bajo esta legislación”. (Enfasis suprimido.) Maldonado v. Banco *911Central Corp., supra, pág. 274. Estos terceros son todos aquellos que no sean la empleada o aspirante al empleo, no importa los vínculos que los unan con la obrera. Debido a que la Ley Núm. 100, supra, sólo interesa remediar una situación de discrimen en el empleo y sólo provee remedios para el empleado afectado, ningún tercero tendrá acceso a reclamar del patrono bajo esta ley sin importar el vínculo que tenga con el obrero.
Es evidente, por lo tanto, que el “carácter especial protector” de la citada Ley Núm. 100 no permite la entrada al pleito a nadie que no sea el trabajador o el aspirante a empleo, aun bajo la facultad de representación que sobre cualquiera de los cónyuges reconoce el Art. 93 del Código Civil, supra. Véase Maldonado v. Banco Central Corp., supra. La comparecencia en la demanda de la sociedad y/o la esposa de Alsina no sólo era innecesaria para interrum-pir el término prescriptivo, sino que era imposible bajo la Ley Núm. 100, supra.
La reclamación entablada por Alsina fue oportuna. De-bido a que era a él a quien le correspondía representar a la sociedad de gananciales, su reclamación por concepto de lucro cesante no prescribió como alega el recurrente.
El tribunal de instancia, por lo tanto, no cometió el error aludido al reconocer que la causa de acción bajo la citada Ley Núm. 100 la ejerce el empleado y no la sociedad de gananciales.
Por los fundamentos antes señalados se confirma la re-solución recurrida.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. La Juez Asociada Señora Naveira de Rodón concurrió y disintió con una opinión escrita. El Juez Asociado Señor Rebollo López no intervino.
(.Fdo.) Francisco R. Agrait Liado

Secretario General


 No emana con claridad del expediente la relación corporativa entre National Medical Care, Inc. y Bio Medical Applications, o si se trata —como parece darse a entender— de un sólo demandado.


 La demanda fue presentada por el demandante luego de éste haber presen-tado unas querellas en el Departamento del Trabajo del Estado Libre Asociado y en el Equal Employment Opportunity Commission. El Departamento del Trabajo noti-ficó mediante carta una autorización a Alsina para proceder con la demanda contra el patrono el 26 de octubre de 1992.


 Universal Funding Corp. v. Registrador, 133 D.P.R. 549 (1993); Int’l Charter Mortgage Corp. v. Registrador, 110 D.P.R. 862, 867-868 (1981); Rovira Tomás v. Srio. de Hacienda, 88 D.P.R. 173, 175-176 (1963); Echevarría v. Despiau, 72 D.P.R. 472, 475 (1951); Rivera v. Casiano, 68 D.P.R. 190, 197 (1948); Ex Parte García, 54 D.P.R. 503, 507 (1939).


 94 J.T.S. 121. La opinión citada en la publicación Jurisprudencia del Tribunal Supremo omitió un segmento de la frase citada en esta opinión.


 Sobre reclamaciones de terceros bajo el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, véanse, e.g.: Santini Rivera v. Serv Air, Inc., 137 D.P.R. 1 (1995); Maldonado v. Banco Central Corp., 138 D.P.R. 268 (1995).